DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9 and 12 – 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 19 are rendered indefinite because it is unclear whether “the ring base” refers to the ring base first recited in claims 4 and 14 or the ring base first recited in claims 8 and 18.
Regarding claims 12 – 20 are rendered indefinite because the preamble of these claims recite “the static mixer of”, while the preamble of parent claim 11 references a static mixing element.  
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 – 20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The dependent claims 12 – 20 improperly only require the “static mixer” rather than the “static mixing element” of independent claim 11. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1 – 3 and 11 – 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pappalardo (US 20130107660 A1).
Regarding claim 1, Pappalardo teaches a static mixer (16, Abstract; Fig. 5) comprising:
a housing (14) having an inlet (50) and an outlet (modified Fig. 5);
a mixing element (12) arranged within the housing (Fig. 5) and comprising:


    PNG
    media_image1.png
    1205
    941
    media_image1.png
    Greyscale

Modified Fig. 5

    PNG
    media_image2.png
    801
    850
    media_image2.png
    Greyscale

Modified Fig. 6
Regarding claims 2 and 12, Pappalardo teaches the plurality of parallel extending and spaced apart blades (34, 42) of one or more blade disks (ovals in modified Fig. 6) are connected at each end with a link (see Fig. 6 and [0041] stating “Each mixing element 34 includes an inner end 36 connected to the longitudinal bar 30 directly or via the corresponding cross bar 32.” and “Each of the second set of mixing elements 42 includes an inner end 44 connected to the corresponding cross bar 32 or the longitudinal bar 30…”).
Regarding claim 3 and 13, Pappalardo teaches the plurality of parallel extending and spaced 15apart blades (34, 42) of each blade disk (ovals in modified Fig. 6) are connected at a single end (36, 44, respectively) with a link (30, 32).
Regarding claim 11, Pappalardo teaches a static mixing element (12), comprising:
a plurality of mixing element modules (see baffle stack and Fig. 6 showing one baffle i.e. stack (module)), the modules comprising: 
a plurality of blade disk pairs (modified Fig. 6, see ovals) arranged in crisscrossing fashion (modified Fig. 6), each blade disk (ovals in modified Fig. 6), of the pairs of blade disks, comprising a plurality of parallel extending and spaced apart blades (34, 42, modified Fig. 6). 
Claims 1 – 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuglister (US 20040114461 A1).
Regarding claim 1, Fuglister teaches a static mixer (2, Abstract and [0022]; Fig. 2) comprising:
a housing (3, 5; Fig. 2) having an inlet (30) and an outlet (31, [0023]);
a mixing element (1, 10; Fig. 1, 3) arranged within the housing (3, 5; Fig. 3) and comprising:
	a plurality of blade disk pairs (modified Figs. 4, 5, see ovals) arranged in crisscrossing fashion (see Figs. 4,5), each blade disk (ovals in modified Fig. 4, 5), of the pairs of blade disks, comprising a plurality of parallel extending and spaced apart blades (11, 13, modified Figs. 4,5 and [0028]-[0030]). 
Regarding claim 11, Fuglister teaches a static mixing element (1, 10), comprising: a plurality of mixing element modules (see Fig. 2 and [0007]-[0008]), the modules comprising: a plurality of blade disk pairs arranged in crisscrossing fashion (see ovals on modified Figs. 4, 5), each blade disk, of the pairs of blade disks, comprising a plurality of parallel extending and spaced apart blades (11, 13, modified Figs. 4,5 and [0028]-[0030]).
Regarding claims 2 and 12, Fuglister teaches the plurality of parallel extending and spaced apart blades (11, 13) of one or more blade disks (ovals in modified Fig. 4, 5) are connected at each end (41a,b and 42a,b) with a link (beginning of [0028] stating “Two flat end surfaces 41a, 41b or 42a, 42b 

    PNG
    media_image3.png
    1171
    1076
    media_image3.png
    Greyscale

Modified Figs. 4, 5
Regarding claims 3 and 13, Fuglister teaches the plurality of parallel extending and spaced 15apart blades (11, 13) of each blade disk (ovals in modified Fig. 4, 5) are connected at a single end (see Figs. 4, 5 showing 41, 42 having each blade disk being connected at single end 41, 42) with a link (41, 41a,b and 42, 42a,b).
Regarding claim 4 and 14, Fuglister teaches the link comprising a ring base (see 41 and 42 in Figs. 4,5).
Regarding claims 5 and 15, Fuglister teaches the link comprising a substantially flat bottom edge (see near element 45 in modified Figs. 4, 5).
Regarding claims 6 and 16, Fuglister wherein the mixing element (1, 10) comprises an upper disk pair and a lower disk pair (see Fig. 2 element 4 showing multiple pairs and [0006] stating “mixing elements…are constructed as monoliths, i.e. one-piece bodies, and sleeve elements in the form of tube pieces by means of which the mixing elements are positioned within the housing.” teaching the presence of multiple pairs i.e. monoliths and [0007] stating “a lattice structure”) and the ring base (41, 42) comprises a first ring base (see Fig. 2, 4 and 41)  connecting bottom legs (see modified Figs. 4,5) of a first disk of the lower disk pair and a second ring base (41, 42) connecting bottom legs of a second disk of the lower disk pair.
Regarding claim 7 and 17, Fuglister teaches the link comprising a propped tie (see modified Fig. 5’, showing the propped tie feature of Fuglister is analogous to the instant disclosure Fig. 5 element, 142).

    PNG
    media_image4.png
    613
    1199
    media_image4.png
    Greyscale

Modified Fig. 5’
Regarding claim 8 and 18, Fuglister teaches a support perch (modified Figs. 4,5’) capable for supporting a ring base (41, 42) of an adjoining module (see Fig. 2 element 4, designating multiple modules of element 1, 10 and [0007]-[0008] stating monoliths and lattice structure). 

    PNG
    media_image5.png
    1171
    1076
    media_image5.png
    Greyscale

Modified Fig. 4,5’
Regarding claim 9 and 19, Fuglister teaches the support perch is arranged 90 degrees out of phase of the ring base (see modified Figs. 4,5).
Regarding claim 10 and 20, Fuglister teaches the support perch comprising a substantially flat top for receiving a substantially flat bottom of a ring support of an adjoining module (see modified Figs. 4,5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Nieuwoudt (US 20190076800 A1) teaches a static mixing device subassembly that can be joined with other static mixing device subassemblies to form a static mixing device.
Schneider (US 20120134232 A1) teaches a mixer insert (2) for a static mixer (1) extends in one longitudinal direction (L).
Meijer (US 20120106290 A1) teaches motionless mixers.
Pinyayev (US 20030165080 A1) teaches an integral three-dimensional article comprises alternate elongated members and interstitials.
Streiff (US 6394644 B1) teaches a saddle element for a static mixer includes a generally ring-shaped support structure having a central axis, concentric inner and outer, radially spaced, circumferentially extending surfaces, and first and second axially spaced, generally parallel edge surfaces.
Singer (US 5564827 A) a device for the homogenization of high-viscosity fluids comprises static mixing elements (11, 12).
King (US 5484203 A) teaches an apparatus for mixing materials having no moving parts.
Tsukada (US 5378063 A) teaches a static mixing module in which mixing parts having a relatively short length are assembled such that grids are formed with central strip portions and wing portions of the mixing parts.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOR F AHMAD whose telephone number is (571)272-1936. The examiner can normally be reached Mon. - Fri. (0900 - 1730).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NOOR F AHMAD/Examiner, Art Unit 1774                                                                                                                                                                                                        
/DAVID L SORKIN/Primary Examiner, Art Unit 1774